DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 14, 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner notes that claims 8 and 9 were inadvertently included in Group I instead of being included in Group II in the Requirement for Restriction mailed August 17, 2021.  To explain, claim 8 is similar to claim 10 that is drawn to a palladium oxide catalyst.  Similarly, claim 9 is similar to claims 16-20 that are also drawn to a palladium oxide catalyst.  As a result, claims 8 and 9 belong in Group II and will be withdrawn.  
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted June 5, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 103406121) in view of Shijun et al. (CN 102306810).  
Regarding claim 1, Lu et al. teaches a carbon-supported palladium oxide catalyst and a preparation method therefore, wherein: a) in a sufficient stirring state, a soluble palladium salt solution is added to deionized water, and the pH value thereof is then adjusted with an alkali liquor to 4.0-8.0, so that a colloidal solution of palladium oxide hydrate is gradually formed from palladium ions or chloropalladate ions; and b) a carrier material that is formulated as a carrier slurry liquid with deionized water, with said carrier material being coconut shell activated carbon, wherein the carrier slurry liquid and the colloidal solution of palladium oxide hydrate are then mixed and stirred, filtered, and washed until neutral, so as to obtain a carbon-supported palladium oxide catalyst (paras. [0005] – [0032]).  
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Lu et al. is silent regarding a preparation method of a palladium oxide catalyst for a direct formic acid fuel cell wherein a citrate is added to a palladium precursor solution, the pH of the solution is adjusted from 9-13; the solution is placed in a microwave reactor for a microwave reaction, while condensed water refluxing and magnetic stirring are maintained; and a palladium oxide colloid is obtained, and then 
Regarding claim 2, modified Lu et al. is silent regarding a preparation method of a palladium oxide catalyst for a direct formic acid fuel cell wherein the water-soluble palladium precursor in the step (1) is one of palladium chloride, a sodium chloropalladate and a potassium chloropalladate.  However, Shijun et al. teaches a 
Regarding claim 3, modified Lu et al. is silent regarding a preparation method of a palladium oxide catalyst for a direct formic acid fuel cell wherein the citrate in the step (1) is a sodium citrate or a potassium citrate.  However, Shijun et al. teaches a preparation method wherein the citrate in the step (1) is a sodium citrate (para. [0093]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of modified Lu et al. wherein the citrate in the step (1) is a sodium citrate in order to create a self-humidifying fuel cell composite catalyst that can simultaneously improve catalyst activity and realize self-humidification/freeness of membrane electrodes (Shinjun et al., para. [0017]).  
Regarding claim 4, modified Lu et al. is silent regarding a preparation method of a palladium oxide catalyst for a direct formic acid fuel cell wherein a molar ratio of the citrate to the water-soluble palladium precursor in the step (1) is 5:1 to 0.5:1.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of modified Lu et al. such that the molar ratio of the citrate to the water-soluble palladium precursor in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 5, modified Lu et al. teaches a preparation method of a palladium oxide wherein the microwave reaction in step (2) is conducted at a power ranging from 200 W to 600 W, and lasts for 1 minute to 60 minutes (Shinjun et al., para. prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, modified Lu et al. is silent regarding a preparation method of a palladium oxide wherein the carbon support in the step (3) is a commercial carbon powder or a carbon nanotube.  However, Shinjun et al. teaches that it is known in the art for a preparation method of a palladium oxide for a direct formic acid fuel cell wherein the carbon support in the step (3) is a commercial carbon powder (Shinjun et al., para. [0024]; one of ordinary skill in the art can appreciate that XC-72R carbon black is a commercial carbon powder produced by Vulcan® and other manufacturers.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of a palladium oxide of modified Lu et al. by incorporating a carbon support in step (3) that is a commercial carbon powder or a carbon nanotube as taught by Shinjun et al. as commercial carbon powder and carbon nanotubes as carbon supports that are known in the art and are readily available.  
Regarding claim 7, modified Lu et al. teaches a preparation method of a palladium oxide wherein an addition amount of the carbon support in the step (3) accounts for 50 wt% to 90 wt% of the palladium metal in the palladium oxide colloid (Lu et al., para. [0012]).  Because the claimed range, 60 wt% to 90 wt%, and the range of prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724